DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20150172558) in view of Gong et al (US 20120249806).

As to claim 1, Ye discloses a video display apparatus for communicating with one or more video processing apparatuses (FIG. 3), the video display apparatus comprising: 
a video display unit (FIG. 3, displays VD1-VD3; see also FIG. 5); 
multiple video camera units (FIG. 3, cameras VC1-VC3; see also FIG. 5); and 
a controller (FIG. 3, terminals; see also FIG. 5), wherein 
each of the multiple video camera units is installed outside the video display unit (FIG. 3; see also FIG. 5), 
the controller transmits, to any one of the one or more video processing apparatuses (FIG. 3, MCU; see [0053], [0056]), camera capability information indicating capability of each of the multiple video camera units (see [0070], Information such as sizes of video images collected by video collecting devices VC1, VC2, and VC3 and coordinates of the video images in the composite video image may be provided in the video arranging information), camera arrangement information indicating an arrangement condition of the multiple video camera units (see [0068]-[0069], video arranging information configured for indicating to stitch original video images of VC1, VC2, and VC3 from left to right … a left original video image stream (VC1), a middle original video image stream (VC2), and a right original video image stream (VC3) respectively collected by three video collecting devices VC1, VC2, and VC3 may be displayed respectively in video displaying devices located respectively on the left (VD1), in the middle (VD2), and on the right (VD3)), display capability information indicating video display capability of the video display unit (see [0068], media capability negotiation; see [0071], A video displaying device for displaying an original video image may also be provided in the video arranging information … in the video arranging information that the VC1 corresponds to the VD1, the VC2 corresponds to the VD2, and the VC3 corresponds to the VD3; see also [0095]-[0096]), and video information obtained through capturing by each of the multiple video camera units (see [0073] and [0087], the local terminal obtains a composite video image by stitching, according to the video arranging information, three original video image streams collected by the three video collecting devices (VC1, VC2, and VC3), encodes the composite video image, and sends the encoded composite video image to the MCU; see also [0098]-[0099]), and 
video information transmitted from any one of the one or more video processing apparatuses is received and the video information is displayed on the video display unit (see [0076] and [0089], After receiving and then decoding the composite video image stream sent by the MCU, the remote terminal divides the decoded composite video image into the three images VD1, VD2, and VD3 according to the video arranging information as negotiated, and sends the three images respectively to the three video displaying devices for displaying the three images respectively; see also [0100]). 
Although Ye discloses ensuring strict synchronization among multiple video streams in a telepresence conference (see [0057]), Ye fails to explicitly disclose a synchronization controller synchronizes shutters of the multiple video camera units.
However, Gong teaches a synchronization controller synchronizes shutters of the multiple video camera units (see FIGS. 2A-2B and [0024]; see FIG. 3).
At the time before the effective filing date of the effective filing date of the claimed invention, it would have been obvious to modify Ye using Gong’s teachings to include a synchronization controller synchronizes shutters of the multiple video camera units in order to enable the cameras to obtain synchronized images that can be used to generate super resolution images, 3D images, and so on (Gong; [0024]).

As to claim 4, Ye as modified by Gong further discloses wherein the display capability information includes at least one of information on a size of the video display unit included in the video display apparatus, information on a possible resolution displayable by the video display unit, information on a possible color depth displayable by the video display apparatus, and information on arrangement of the video display unit (see [0068], media capability negotiation; see [0071], A video displaying device for displaying an original video image may also be provided in the video arranging information … in the video arranging information that the VC1 corresponds to the VD1, the VC2 corresponds to the VD2, and the VC3 corresponds to the VD3; see also [0095]-[0096]).
claim 5, Ye as modified by Gong fails to explicitly disclose wherein the controller receives configuration information of each of the video camera units from any one of the one or more video processing apparatuses and configures each of the multiple video camera units in accordance with the configuration information. 
However, Gong teaches wherein the controller receives configuration information of each of the video camera units from any one of the one or more video processing apparatuses and configures each of the multiple video camera units in accordance with the configuration information (see [0040]-[0041] and [0049]).
At the time before the effective filing date of the effective filing date of the claimed invention, it would have been obvious to modify Ye using Gong’s teachings to include wherein the controller receives configuration information of each of the video camera units from any one of the one or more video processing apparatuses and configures each of the multiple video camera units in accordance with the configuration information in order to enable the cameras to obtain synchronized images that can be used to generate super resolution images, 3D images, and so on (Gong; [0024]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20150172558) in view of Gong et al (US 20120249806) further in view of Ogata (US 20190043245).

As to claim 2, the combination of Ye and Gong fails to explicitly disclose wherein the camera arrangement information includes location information of each of the multiple video camera units relative to a prescribed point being used as a reference in the video display unit 
However, Ogata teaches wherein the camera arrangement information includes location information of each of the multiple video camera units relative to a prescribed point being used as a reference in the video display unit included in the video display apparatus and includes information on an optical axis of each of the multiple video camera units with respect to a display surface of the video display unit being used as a reference (FIG. 20; see [0344]-[0348]).
At the time before the effective filing date of the effective filing date of the claimed invention, it would have been obvious to modify the combination of Ye and Gong using Ogata’s teachings to include wherein the camera arrangement information includes location information of each of the multiple video camera units relative to a prescribed point being used as a reference in the video display unit included in the video display apparatus and includes information on an optical axis of each of the multiple video camera units with respect to a display surface of the video display unit being used as a reference in order to achieve a configuration that reduces the artificiality to give a strange feeling about the viewpoint of the user displayed on the display unit not matching with the actual viewpoint (Ogata; [0050]-[0052]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20150172558) in view of Gong et al (US 20120249806) further in view of Hayasaka et al (US 20160212406).

claim 3, the combination of Ye and Gong fails to explicitly disclose wherein the camera capability information includes information on a focal length and a diaphragm of a lens configuration used by each of the multiple video camera units. 
However, Hayasaka teaches wherein the camera capability information includes information on a focal length and a diaphragm of a lens configuration used by each of the multiple video camera units (see [0015], [0116], [0146], [0238]).
At the time before the effective filing date of the effective filing date of the claimed invention, it would have been obvious to modify the combination of Ye and Gong using Hayasaka’s teachings to include wherein the camera capability information includes information on a focal length and a diaphragm of a lens configuration used by each of the multiple video camera units in order to improve convenience of a service using a multi-viewpoint image (Hayasaka; [0028]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20150172558) in view of Ogata (US 20190043245).

As to claim 7, Ye discloses a video processing apparatus for communicating with multiple video display apparatuses including a first video display apparatus and a second video display apparatus (FIG. 5, MCU [video processing apparatus]; local terminal, VC1-VC3 and VD4-VD6 [video display apparatus]; second terminal, VC4-VC5 and VD1-VD2 [video display apparatus]; third terminal, VC6 and VD3 [video display apparatus]), wherein 
the video processing apparatus is configured to 
(see [0070], Information such as sizes of video images collected by video collecting devices VC1, VC2, and VC3 and coordinates of the video images in the composite video image may be provided in the video arranging information), camera arrangement information indicating an arrangement condition of the multiple video camera units (see [0068]-[0069], video arranging information configured for indicating to stitch original video images of VC1, VC2, and VC3 from left to right … a left original video image stream (VC1), a middle original video image stream (VC2), and a right original video image stream (VC3) respectively collected by three video collecting devices VC1, VC2, and VC3 may be displayed respectively in video displaying devices located respectively on the left (VD1), in the middle (VD2), and on the right (VD3)), display capability information indicating video display capability of the video display apparatus (see [0068], media capability negotiation; see [0071], A video displaying device for displaying an original video image may also be provided in the video arranging information … in the video arranging information that the VC1 corresponds to the VD1, the VC2 corresponds to the VD2, and the VC3 corresponds to the VD3; see also [0095]-[0096]), and video information obtained through capturing by each of the multiple video camera units (see [0073] and [0087], the local terminal obtains a composite video image by stitching, according to the video arranging information, three original video image streams collected by the three video collecting devices (VC1, VC2, and VC3), encodes the composite video image, and sends the encoded composite video image to the MCU; see also [0098]-[0099]), 
(see [0098], the first terminal obtains a first composite video image by stitching the original video images collected by the three video collecting devices (VC1, VC2, and VC3); see [0106]), and
transmit the video to the second video display apparatus (see [0099]-[0100]).  
Ye fails to explicitly disclose that the generated video is an arbitrary view point video.
However, Ogata teaches generating an arbitrary view point video (FIG. 8; see [0198]-[0204], [0387]).
At the time before the effective filing date of the effective filing date of the claimed invention, it would have been obvious to modify Ye using Ogata’s teachings to generate an arbitrary view point video in order to achieve a configuration that reduces the artificiality to give a strange feeling about the viewpoint of the user displayed on the display unit not matching with the actual viewpoint (Ogata; [0050]-[0052]).

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482